Citation Nr: 1035862	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  02-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a fracture of 
the right pelvic ischium, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1955.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas. 

The Board remanded the appeal in December 2003, March 2005, March 
2007, and in April 2010.  That development having been completed, 
the claim has been returned to the Board and is now ready for 
appellate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The May 2010 VA examiner determined that the Veteran's 
current right hip pain is less than likely as not caused by or 
aggravated by his 1954 in-service ischial fracture, and is 
instead caused by his unrelated degenerative joint disease of the 
right hip.

2.  The Veteran's residuals of a fracture of the right pelvic 
ischium are best rated as a slight hip disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's residuals of a fracture of the right pelvic ischium are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5299-5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that an unappealed rating decision of 
September 1987 granted service connection for the Veteran's 
residuals of a fracture of the right pelvic ischium.  While the 
Veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability rating 
is at issue, it is a present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's residuals of a fracture of the ischium of the right 
pelvis is rated as 10 percent disabling by analogy to impairment 
of the femur, 38 C.F.R. § 4.71a, DCs 5299-5255, because the 
specific injury is not listed in the VA schedule for rating 
disabilities.  38 C.F.R. Part 4 (2009).  DC 5255 provides for a 
higher rating of 20 percent only where there is malunion of the 
femur with moderate knee or hip disability.  38 C.F.R. § 4.71a.  

Throughout his appeal, the Veteran has been seen by the VA 
Medical Center (VAMC) on multiple occasions for pain and limited 
motion in his right hip.

At his May 2010 VA examination, the examiner, following a review 
of the claims file and a physical examination of the Veteran, 
diagnosed the Veteran with degenerative joint disease of the 
right hip, right lower extremity weakness secondary to 1987 and 
2001 cerebrovascular accidents, and osteoporosist.  The examiner 
then determined that the Veteran's current right hip pain is less 
than likely as not caused by or aggravated by his service-
connected 1954 in-service ischial fracture.  The VA examiner 
determined that the Veteran's current and unrelated 
osteoarthritis of the acetabulum and S-I joint coupled with his 
osteoporosis and residuals of a cerebrovascular accident 
contribute significantly to the Veteran's right hip pain.  The 
examiner based this opinion on the fact that the Veteran reported 
to the examiner that he had experienced only mild hip pain since 
his 1954 injury.  However, the Veteran stated that he began to 
experience increased hip pain in 2001, which is when the Veteran 
had a cerebrovascular accident with residuals of right lower 
extremity weakness.  The examiner also indicated that the 
Veteran's 2010 bilateral hip X-ray does not document any fracture 
of the right ischium.  

There is no evidence to the contrary of this opinion.  Therefore, 
the Board finds that the Veteran's right hip disability is best 
rated as slight - the criteria for the 10 percent disability 
rating, since the Veteran himself described his hip pain as mild 
prior to his unrelated 2001 cerebrovascular accident.  See 
38 C.F.R. § 4.71a, DCs 5299-5255.

Here, the Board is cognizant of, and has carefully considered, 
the Veteran's subjective reports of right hip pain and limited 
motion.  However, none of the criteria required for a 20 percent 
rating were diagnosed or objectively noted.  The treatment notes 
of record similarly do not provide objective support for a higher 
rating.  The Board has considered the application of all other 
DCs pertaining to the hip but does not find any raised by the 
medical evidence.  In reaching this conclusion, the Board has 
considered all applicable statutory and regulatory provisions to 
include 38 C.F.R. §§ 4.40 and 4.59 and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that the 
Veteran contends his disability is essentially manifested by 
pain.  However, as noted above, the medical evidence reflects 
that the Veteran's current right hip pain is not caused by his 
service-connected 1954 in-service ischial fracture.  

Under these circumstances, the overall evidence does not meet or 
approximate the criteria for a disability rating in excess of 10 
percent for residuals of a fracture of the right pelvic ischium 
under 38 C.F.R. § 4.71a.  Throughout the appeal period, the 
Veteran's level of disability has most nearly approximated that 
contemplated by a 10 percent evaluation.  For all of these 
reasons, the Veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in December 2000, 
April 2005, March 2007, and April 2010 provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim, and an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on his 
behalf.  The March 2007 and April 2010 letters also provided the 
Veteran with information concerning the evaluation and effective 
date that could be assigned should his claim be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The April 2005, March 2007, and April 2010 letters were not 
provided before the adjudication of his claim.  However, after he 
was provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently readjudicated in 
the May 2006, May 2009, and June 2010 supplemental statements of 
the case (SSOCs).  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in this 
case was harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After VA provided this notice, the Veteran 
communicated on multiple occasions with VA, without informing it 
of pertinent evidence.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  For all of these reasons, 
the Board concludes that the appeal may be adjudicated without a 
remand for further notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  He has been afforded VA 
examinations.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.


ORDER

An evaluation in excess of 10 percent for the Veteran's residuals 
of a fracture of the right pelvic ischium is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


